Citation Nr: 0701905	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  05-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether eligibility for education benefits under the 
Montgomery GI Bill for Selected Reserves (Chapter 1606) is 
established. 


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from January 2003 to January 2005 
when he was called to service from the reserves.  He also has 
additional duty in the reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which determined that the 
appellant was not eligible for VA educational assistance 
benefits under Chapter 1606, Title 10, United States Code 
(The Veterans Educational Assistance Program). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that there appears to be some confusion on 
the part of the veteran as to what portion of the Montgomery 
GI Bill he believes qualifies him for benefits.  His October 
2004 claim states that he believes his two years of active 
service is the basis for his claim.  However, his notice of 
disagreement refers to Chapter 1606 and to Chapter 1607, 
which are programs for the reserves.  The RO has developed 
this claim as a request for benefits under Chapter 1606, 
although there are indications that two other bases for 
eligibility have been considered.  Therefore, the Board will 
address these as well.  

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  To 
be eligible for Chapter 1606 benefits, a reservist (1) shall 
(i) enlist, reenlist, or extend an enlistment as a Reserve 
for service in the Selected Reserve so that the total period 
of obligated service is at least six years from the date of 
such enlistment, reenlistment, or extension; or (ii) be 
appointed as, or be serving as, a Reserve officer and agree 
to serve in the Selected Reserve for a period of not less 
than six years in addition to any other period of obligated 
service in the Selected Reserve to which the person may be 
subject; (2) must complete his or her initial period of 
active duty for training; (3) must be participating 
satisfactorily in the Selected Reserve; and (4) must not have 
elected to have his or her service in the Selected Reserve 
credited toward establishing eligibility to benefits provided 
under 38 U.S.C. chapter 30.  38 C.F.R. § 21.7540(a) (2006). 

In this case, the record reflects that the veteran joined the 
reserves in November 2000.  At the time of the October 2004 
denial and the April 2005 Statement of the Case, he did not 
have the required six years of reserve service to be eligible 
for Chapter 1606 education benefits.  However, the Board 
notes that as long as the veteran has remained in the 
reserves, his enlistment documents and Statement of 
Understanding regarding educational benefits indicates he 
would now have six years of service and therefore basic 
eligibility for the benefits he seeks.  Unfortunately, while 
there is no evidence to show that the veteran was discharged 
from the reserves, there is also no evidence to confirm that 
he completed the required six years of service.

The RO has also considered entitlement to basic eligibility 
for education benefits under 38 U.S.C. chapter 30.  To be 
entitled to Chapter 30 educational assistance, an individual 
must first enter active duty after June 30, 1985, and in the 
case of an individual whose obligated period of active duty 
is three years or more, serve at least three continuous years 
of active duty.  In the case of an individual whose obligated 
period of active duty is less than three years, that 
individual must serve at least two continuous years of active 
duty.  38 U.S.C.A. § 3011(a)(1)(A) (West 2002); 38 C.F.R. § 
21.742(a) (2006).

Copies of May 2005 emails between employees at the RO 
indicate that the veteran did not elect to participate in the 
Chapter 30 Montgomery GI Bill education program when he 
entered active duty.  These emails further state that the 
veteran did not contribute the required funds during active 
duty.  However, while a reference is made to a "form 2366", 
this information was apparently obtained verbally from a 
member of the military referred to as Sergeant W.  There is 
no documentation to confirm this information.  The Board 
finds that an attempt must be made to obtain official 
verification as to whether the veteran elected to participate 
in the Chapter 30 program upon his entry into active service.  

Finally, the Board notes that recent legislation provides for 
education benefits for members of the Selected Reserve who 
are called to active duty.  This program is found at Chapter 
1607, Title 10, United States Code.  The veteran referred to 
this program in his notice of disagreement.  The RO also 
referred to the program in the statement of the case, but 
noted that these claims were not yet being processed.  

Although Chapter 1607 benefits were not being processed at 
the time of the April 2005 statement of the case, the Board 
notes that the VA website is now inviting applications for 
education benefits under Chapter 1607 for the Reserve 
Educational Assistance Program (REAP).  Therefore, the 
veteran's claim for benefits should be considered under these 
provisions prior to appellate review of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department or other appropriate sources 
to confirm whether the veteran has now 
completed six years of reserve duty.  

2.  The RO should obtain copies of any 
forms completed by the veteran upon his 
call up to active duty indicating 
whether he elected to participate in 
Chapter 30.  Any records obtained 
should be placed in the claims folder.  
If no such records are available, this 
should be noted in the claims folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Entitlement to education 
benefits should be considered under 
Chapter 30, Chapter 1606, and Chapter 
1607.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



